In re Lopez, Milton;—Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Lafourche, 17th Judicial District Court Div. B, No. 502-174; to the Court of Appeal, First Circuit, No. 2012 KW 2043.
Granted. The judgments of the lower courts are reversed and set aside. Judgment is hereby rendered granting defendant’s motion to quash for the reasons assigned in State v. Sarrabea, 13-1271 (La.10/15/13), 126 So.3d 453, and defendant is ordered discharged from custody on the present charge under . La.R.S. 14:100.13.